Title: John Adams to Abigail Adams, 7 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 7. 1777
     
     The President who is just arrived from Baltimore, came in a few Minutes ago and delivered me, yours of Feb. 8, which he found at Susquehannah River, on its way to Baltimore.
     It gives me great Pleasure to find that you have received so many Letters from me, altho I knew they contained nothing of importance. I feel a Restraint in Writing like that which you complain of, and am determined to go on trifling. However, the Post now comes regularly, and I believe you may trust it.
     I am anxious and impatient to hear of the March of the Massachusetts Soldiers for the new Army. They are much wanted.
     This City is a dull Place, in Comparason of what it was. More than one half the Inhabitants have removed into the Country, as it was their Wisdom to do—the Remainder are chiefly Quakers as dull as Beetles. From these neither good is to be expected nor Evil to be apprehended. They are a kind of neutral Tribe, or the Race of the insipids.
     How may possibly attempt this Town, and a Pack of sordid Scoundrels male and female, seem to have prepared their Minds and Bodies, Houses and Cellars for his Reception: but these are few, and more despicable in Character than Number. America will loose nothing, by Hows gaining this Town. No such Panick will be spread by it, now as was spread by the Expectation of it in December.
     However, if We can get together Twenty thousand Men by the first of April, Mr. How will scarcly cross Delaware River this Year. New Jersey may yet be his Tomb, where he will have a Monument very different from his Brothers in Westminster Abbey.
     I am very uneasy that no Attempt is made at Rhode Island. There is but an handfull left there, who might be made an easy Prey. The few invalids who are left there are scattered over the whole Island, which is Eleven Miles in length and three or four wide. Are New England Men such Sons of Sloth and Fear, as to loose this Opportunity
     We may possibly remove again from hence, perhaps to Lancaster or Reading. It is good to change Place—it promotes Health and Spirits. It does good many Ways—it does good to the Place We remove from as well as to that We remove to—and it does good to those who move.
     I long to be at Home, at the Opening Spring, but this is not my Felicity.—I am tenderly anxious for your Health and for the Welfare of the whole House.
    